The opinion of the court was delivered by
Smith, J.
This suit originated by the entry of a judgment by Daniel Reitenbach against Peter Reitenbach, on a warrant of attorney, on the 7th of.October, 1822, in,the Court of Common Pleas of Lancaster county to Jlugust Term, 1822, No. 293. On the 8th of October, 1822, a Fieri Facias issued. On the 18th of December, *3641823, William, Brinton, jr. a judgment creditor-of Peter Reitenbach, on an- affidávit filed, obtained a rule to show cause why the creditors of the sáid Peter Reitenbach, the defendant, should not be let into' a' defence, and why all proceedings on the execution should not be stayed. This rule was made absolute, and the cause being put.to issue, came on to be tried, when a verdict and judgment were rendered in favour of the plaintiff, Daniel Reitenbach. In the course of this trial, several bills of exeeptions were taken, of which two only are offered to the attention of this court.
The paper book furnished by the- plaintiff, Daniel Reitenbach, is very diffusive, and exhibits the cause in its whole progress upon the trial. As the two bills’ of exceptions neither embody, nor refer to this mass of matter, it could not correctly enter into the discussion of the subjects contained in'the'bills of exceptions, nor into-the deliberations of the court upon them. A bill of exceptions is given by the statute to bring matters of importance, which occur' in the course of a trial, on the face of the record, which would otherwise not be found there, so as to secure a review of them by a superior court, if either party should, find himself aggrieved by the decision of the inferior court upon them. . In its nature, it therefore, is not designed to draw into question, all the occurrences of the trial, but that matter-alone which it embraces; and which ought to be set forth with clearness! and precision.. The rejection or.admission of evidence, or testimony, or legal questions raised on facts admitted, are the appropriate objects of it; in the decision of which either party thinks himself injured. See 1 Bac. Ab. 528. 3 Johns. 558. 5 Johns. 467, and 8 Johns. 507. These two bills before the court, exhibit all the testimony necessary to give a correct view of the offer, and found upon that testimony the right of the creditor to-introduce other testimony which he offered to the court, and in which he was overruled. This alope we have authority to examine, and, therefore, we cannot do, as the counsel of the defendant in error pressed us to do, take an excursion with him through the whole of this voluminous book. Counsel would save themselves much labour, trouble, and expense, and greatly economize the time of this court, so precious to themselves and their clients, as well as to the court, if they would, in taking their bills of exceptions, exclude every thing from them, 'which is not essentially necessary to raise the question of law that is to be discussed and decided; and .to present that, in a,clear and concise form. This observation is made from an ardent wish to correct a very vicious and unfortunate practice which prevails in taking bills of exceptions; by. which, matter altogether useless, and testimony entirely foreign to the' point, designed to be raised, is forced' into them, to the great labour, expense, and trouble of the profession; to the.great inconvenience and drudgery, of the trying courts in settling the bills; and to the great annoyance of the supervising courts, in searching through a paper book, swelled into a pamphlet, to find out the matter which they are to *365determine. A reformation in this respect would greatly save the time of the court for the use of suiters, benefit the profession, and relieve the court from a great deal of useless drudgery. '
• I will new approach the bills of exceptions themsélves: and, from the first bill relied on, it appears, that the creditor offered to prove, that on the sale of Peter Reitenbach’s property by the sheriff, Daniel Reitenbach claimed, and retained a number of articles, which had been levied on. This, on an objection by the plaintiff, .the court overruled, and would not permit the creditor to give in evidence. Now, to me, it is exceedingly clear, this evidence should have been received; it was important, and had a direct bearing on the question before the court; and that it had so, will, I think, be evident on an attentive consideration and examination of the whole matter. And, in order to arrive at a just conclusion, we must bear in mind, that the bond in question was given by a father to a son, for services and work done, and this, (in the language of .the testimony,) after the son. had come of age. Those services continued for six .months—the bond was for four hundred and sixty dollars—a large sum for work and services rendered in so short a period. Under thesé circumstances, then, the creditor alleged, there was fraud in the transaction, and the bond given for an amount not due; and, to prove that this was so, he offered to show,-that the son had claimed, nay, retained a number of articles, which had been levied on as the father’s property; that, therefore, the son was paid for his services, and could have had no demand against the father -at the time the bond was given. If this were proved, it would be for the jury to say,'whether the amount of the bond was just, or how much was due, if any thing. This evidence should have been permitted to go fo them. But the court below refused the offer, and in the opinion of this court, therein erred.
We are also of the opinion, that the court erred, when they refused to allow the testimony mentioned in the second bill of exceptions. On the trial, the creditor had. given strong, evidence to show, that Daniel Reitenbach and Peter Reitenbach, had entered into a scheme to prevent others, the creditors of Peter Reitenbach, from collecting and obtaining their debts: the giving of this very bond was to be the means of carrying the project into effect; and, it appeared, that they had not only laid a plan to accomplish their object, but had gone on, and attempted to draw' one Jacob Eshelman into their scheme; in fact, disclosed in part to him, how the creditors would be kept off. The creditor having thus established by proof, a combination between the father and son, to défraud and delay creditors, in order to show the'same more completely, proposed to prove, and give in evidence, the. declarations of Peter Reitenbach, made in the absence of Daniel Reitenbach; what he had said before the bond was given, of their intention of giving the bond to Daniel Reitenbach to keep off the creditors, and that it was given without consideration, and for that purpose only. This too, the court over*366ruled. Now, I take.the law to be, that the declarations of a party, made in regard to such an'illegal act, after a combination to do the act has been established or proved, are- not only- evidence against the party making such declarations, but are evidence also against all others of the combination, who aré made equally responsible for the consequences. This is abundantly clear from the authorities cited by the.respectable and learned counsel for thecreditor, particularly from the case of Patton v. Freeman, et al. 1 Coxe’s N. J. Rep. 13, in which it was decided, that where, a combination to perpetrate' a fraud was proved, evidence of a conversation with the parties, though, all might not' have been present during the whole conversation, was good against all. So also, in the case of Bostwick v. Lewis, 1 Day, 33. The declarations of Peter Reitenbach ought, therefore, to have- been received by the court, and as that was not done, the judgment must, for this reason also, be reversed, and a venire facias de novo awarded..
Judgment reversed, and a venire facias de novo awarded.